 In the Matter of REAL SILK HOSIERY MILLS, INC.andAMERICANFEDERATION OF HOSIERY WORKERS, BRANCH 35, C. I. O.Case No. R-4416.-Decided November 14, 1919Jurisdiction:garment manufacturing industry.Investigation and Certifcation,,of Representativesfusal to bargain until certification by the Boardand determination ofappropriate unit ; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees of defense plant section separate from hosiery and lingerie sectionof Company, excluding shift foremen, foremen, foreladies, instructors, pro-duction clerks,works manager, superintendents, executives, office clerical,timekeepers,and guards.-Mr. Benjamin E. Cook,for the Board.Messrs. Daily, Davis and Hartsock,byMr. Frank C. Dailey,ofIndianapolis, Ind., for the Company.Mr. Donald L. EdisonandMr. Myron J. Moore,of Indianapolis,Ind., for the C. I. O.--Mr. Harold1T7.Schwartz,of Chicago, Ill., for the A. F. of L.Miss Viola James,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of HosieryWorkers, Branch 35, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. 0., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Real Silk Hosiery Mills, Inc.; Indianapolis, Indiana, herein calledthe Company, the National Labor Relations Board 'provided for anappropriate hearing upon due notice before Arthur R. Donovan,Trial Examiner.Said hearing was held at Indianapolis, Indiana,on October 16, 1942.The Board, the Company, the C. I. O.; andInternational Ladies' GarmentWorkers' Union, affiliated with theAmerican' Federation of Labor, herein called the A. F. of L., appearedand participated.All parties were afforded full opportunity to be46 N. L.-R. B., No. 89.603 604DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACTI. THE BUSINESS,OF THE C01NIPANYReal Silk Hosiery Mills, Inc.,' is engaged at Indianapolis, Indiana,_in the manufacture and sale of ladies' andfinen's hosiery, ladies' lingerie,dresses, and other items of ladies' outerwear, and men's underwear,and for this purpose employs approximately 1,643 persons.Most ofthe products are sold direct to the consumer by parcel post, freight,and express.Approximately 98 percent of these shipments are to.points outside the State of Indiana.The principal raw materials usedare cotton and rayon yarns, costing approximately $2,600,000 annually,and over half of which are shipped from outside the State of Indiana.The Company also buys, for resale direct to the consumer; such itemsas men's ties and sportswear:The annual sales volume of all the Com-pany's products is approximately $10,000,000.Recently the Company.has added to its,operations a defense plant involving war contracts.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers, Branch 35, affiliated withthe Congress of Industrial Organizations, and International Ladies'Garment Workers' Union, affiliated with the American Federation ofLabor; are labor organizations, admitting to membership employees ofthe, Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn August 10, 1942, the C. I. O. requested recognition as the bargain-ing agent for the employees in, the Company's defense plant.TheCompany refused the request and will not recognize the C. I. O. unlessand until it is certified by the Board.A statement of the Regional Director, introduced in evidence at thehearing, shows that the' C. I. O. represents a substantial' number ofemployees in the unit hereinafter found to be appropriate .2The Real Silk Hosiery Mills,Inc , an Illinois corporation,Is the parent company.sThe Regional Director reported that the C.I.0. submitted 347 application cardswith attached check-off cards, dated from June to August,1942, all of which cardsbore apparently genuine original signatures ; and that 291 cards bore the names of,employees on the Company's pay roll of August 15, 1942,which lists 824 persons in REAL SILK HOSIERY MILLS, INC.-605We find that a question affecting commerce has arisen 'concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. and the Company agree that all production and mainte-nance employees in the defense plant, excluding shift foremen, foremen,foreladies, instructors, production clerks, works manager, superin-tendents, executives, office 'clerical, and timekeepers, constitute anappropriate unit.The only issue is as to guards, whom the Companywould exclude.The Union desires that their inclusion, or exclusionbe resolved by the Board.The A. F. of L. contends that a unit ofdefense plant employees should consist only of those employees in thedefense plant who are not within classifications covered by existingcontracts that the A. F. of L. and the C. I. O. have with the Companyfor the lingerie and hosiery operations.Formerly, the Company was divided into two main departments=hosiery and lingerie.The separation of the hosiery employees fromthe lingerie employees, for the purposes of bargaining, was recog;,nized in the existing contracts which the Company has with the twounions.The defense plant, which has been recently added, is locatedin the same buildings with the hosiery and lingerie plants. However,'the Company considers it as a separate department. It has its ownsuperintendent and its own pay roll.Most of the employees in thedefense plant were and are recruited from outside the Company'spersonnel.Consequently, little, if any, exchange of employees hasoccurred among the three departments.,Witnesses for the Companystated that the defense plant is not- manufacturing the same types ofproducts as the hosiery, and lingerie departments, nor does the de-fense-plant use the same tyhes_ of ,machin>7ery,,and equipment as areused in the other departments. In view of these circumstances, wefind that the employees in the defense plant may properly constitutean appropriate unit.We also adopt the above-named exclusionsagreed upon by the Company and the C. I. O.Guards:There are 25 or 30 guards employed by the' Company,apparently only a few of whom spend their entire time at the defenseplant.All the guards are armed deputies and have the power tothe alleged appropiiate unit.The C. I. 0 submitted to the TrialExaminer 70 additionalcards, dated in Septemberand October1942, all of which bore apparently genuine originalsignatures,and 18 of which bore the names of persons on the Company'spay roll ofAugust 15,1942,in the alleged appropriate unit.The A. F. of L.submitted no proof of representation.It apparently made an appearanceonly for the purpose of expressing an interest in the,determination. of the proper unit,and stated that it did not wish to appear on the ballot3Approximately 12 or 15 supervisors have beentransferred fromthe hosiery andlingerie plants.They are now consideredby the Companyas-defense plant employees. 606DECISIONSOF NATIONALLABORRELATIONS BOARDarrest.They are not on the defense plant pay roll nor are any ofthem under the supervision of the defense plant superintendent.Accordingly, we shall exclude them from the unit.We find that all production and maintenance employees in thedefense plant, excluding shift foremen, foremen, foreladies, instruc-tors, production clerks, works manager, superintendents, executives,office. clerical, timekeepers, and guards, constitute a unit appropriatefor the purposes of 'collective bargaining within the meaning, ofSection 9 (b) of the Act.V. THE DETERMINATION' OF REPRESENTATIVESJFWe shall direct.that the question concerning representation whichhas "arisen be resolved by an election by' secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately, preceding the date of the Direction ofElection herein, subject to the limitations and additions. set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Real Silk HosieryMills, Inc., Indianapolis, Indiana, an' election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board; and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this -Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit "or beendischarged for cause, to determine whether or not they 'desire to berepresented by American Federation of Hosiery Workers, Branch 35,affiliated with the Congress of Industrial Organizations, for the pur-poses-of collective bargaining. ''